In an action to foreclose a mortgage, the plaintiffs appeal from an order of the Supreme Court, Queens County (Kelly, J.), dated October 8, 2003, which denied their motion, inter alia, to vacate a prior order of the Supreme Court, Queens County, dated May 7, 2003, which, in effect, granted that branch of the motion of the defendants Ok Hui Kim and Ki Won Kim which was to deem the action abandoned pursuant to 22 NYCRR 202.48 on the ground that they failed to settle a judgment within 60 days.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In our decision and order in a companion appeal (see Zaretsky *457v Kim, 17 AD3d 455 [2005] [decided herewith]), inter alia, we denied that branch of the motion of the defendants Ok Hui Kim and Ki Won Kim which was to deem the action abandoned pursuant to 22 NYCRR 202.48 on the ground that the plaintiffs failed to settle a judgment within 60 days and noted that the plaintiffs could settle the judgment nunc pro tunc. Consequently, the appeal from the order denying the plaintiffs’ motion to vacate the prior order and settle a judgment has been rendered academic. H. Miller, J.P., S. Miller, Crane and Spolzino, JJ., concur.